TANZER, J.
A juvenile appeals from an order remanding him to adult court. He complains on appeal that the order of remand did not contain "a specific, detailed, written finding of fact” supporting the court’s determination that retention of jurisdiction would not serve the best interests of the child, as required by ORS 419.533(2). The court’s findings in this respect were:
"a. The above-named juvenile is 17 years old and will be 18 years old on August 30, 1976.
"b. The juvenile is not amenable to rehabilitation in facilities or programs available to the Juvenile Court.
"c. The above juvenile has had extensive contact with the Juvenile Court system in Ohio, including a placement at a juvenile home for boys.
"d. This is the second referral for the same offense since coming to Oregon in late March, 1976.
"e. This juvenile has graduated from high school and had been living with first his uncle and later his attorney.
"f. The facts alleged in the Petition herein have prosecutive merit such as to reasonably expect the Grand Jury to issue a true bill.”
 On appeal of an order of remand, we try the case de novo on the record. Except as the lower court findings affect issues of credibility, they are irrelevant on appeal and therefore the degree of specificity is not a matter for review. State ex rel Juv. Dept. v. Cole, 28 Or App 367, 559 P2d 918 (1977). Our review of the record leads us to the same findings as were entered by the trial judge and, because they satisfy the purposes of ORS 419.533(2), we adopt them as our own.
Affirmed.